Exhibit 10.3
EMULEX CORPORATION
2005 EQUITY INCENTIVE PLAN
AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENTS
          This Amendment (the “Amendment”) to any and all Restricted Stock Award
Agreements (the “Agreements”) by and between Emulex Corporation, a Delaware
corporation (the “Company”), and the person named below as Grantee, is hereby
entered into effective January 16, 2009. All capitalized terms used herein not
otherwise defined shall have the same meanings ascribed to them in the
Agreements.
RECITALS
          WHEREAS, Grantee has been granted shares of the Company’s common stock
(the “Shares”) pursuant to the Company’s 2005 Equity Incentive Plan (the “2005
Plan”), subject to the vesting restrictions set forth in the Agreements;
          WHEREAS, Section 3 of the Agreements provides that if Grantee shall
cease Continuous Service for any reason, the Shares that have not vested as of
such time shall be forfeited immediately, and Section 6 of the Agreements
provides that in the event Grantee’s Continuous Service with the Company is
terminated by the Company, no unvested Shares shall become vested after such
termination of Continuous Service.
          WHEREAS, on November 19, 2008, the Board of Directors of the Company
(the “Board”) approved the Change in Control Retention Plan (the “Retention
Plan”), effective November 20, 2008, and on January 15, 2009, the Compensation
Committee of the Board approved amendments to certain Key Employee Retention
Agreements (“KERAs”), effective January 16, 2009, and Grantee is either a
participant in the Retention Plan or party to a KERA;
          WHEREAS, Section 5(a) of the Retention Plan and Section 5(a) of the
KERAs, as amended, provides that upon a Termination Event during a Change in
Control Period (each as defined in the Retention Plan), the right of a
participant to vest in stock awards held as of the termination date shall be
fully accelerated so that all grants of stock awards received the participant
shall thereafter be fully vested and non-forfeitable.
          WHEREAS, pursuant to Section 3.3 of the 2005 Plan, the Administrator
has the authority, inter alia, to amend outstanding awards granted under the
2005 Plan, including for the purpose of modifying the time or manner of vesting
and/or the term of any such award; and
          WHEREAS, pursuant to Section 13 of the Agreement, the parties desire
to amend the Agreement so that Grantee may benefit from the protections afforded
in Section 5(a) of the Retention Plan or Section 5(a) of the KERA, as
applicable, in the case that Grantee experiences a Termination Event during the
Change in Control Period.
AGREEMENTS
          NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants set forth herein, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Vesting. Section 3 of each of the Agreements is amended by adding
the following provisions at the end thereof:
Notwithstanding the foregoing, in the event that Grantee’s Continuous Service is
terminated by the Company (or its successor) without Cause (as such term is
defined in the Company’s Change in Control Retention Plan (the “Retention Plan”)
or Grantee’s Key Employee Retention Agreement (“KERA”), as applicable), either
(i) prior to a Change in Control (as defined in the Retention Plan or the KERA,
as applicable), at a time at which the Compensation Committee determines that
there is a reasonable likelihood that the Company will undergo a Change in
Control within the next 12 months, or (ii) within 24 months after a Change in
Control, then the following provisions will apply:
     (A) In the case of clause (i) above, any unvested shares shall not be
forfeited at the time Grantee’s Continuous Service is terminated, but rather,
shall be retained by Grantee and shall remain unvested, with no further vesting,
for a period of up to 12 months after Grantee’s Continuous Service. If a Change
in Control occurs during such 12-month period, the unvested shares immediately
shall become 100% vested as provided in Section 5(a) of the Retention Plan or
Section 5(a) of the KERA, as applicable. If no Change in Control occurs during
such 12-month period, then the unvested shares shall be forfeited.
     (B) In the case of clause (ii) above, any unvested shares shall not be
forfeited at the time Grantee’s Continuous Service is terminated, but rather,
immediately shall become 100% vested as provided in Section 5(a) of the
Retention Plan or Section 5(a) of the KERA, as applicable.
          2. No Right to Continued Service. The last sentence of Section 6 of
each of the Agreements is amended in its entirety to read as follows.
          In the event Grantee’s Continuous Service with the Company is
terminated by the Company, by Grantee or as a result of Grantee’s death or
disability, no unvested shares of Common Stock shall become vested after such
termination of Continuous Service, except as explicitly provided in Section 3
hereof.
          3. Ratification and Affirmance. Subject to the foregoing, the parties
hereto hereby ratify and affirm the Agreements in each and every respect.
          IN WITNESS WHEREOF, the Company and Grantee have duly executed this
Amendment, to be effective as of January 16, 2009.

                          EMULEX CORPORATION          
 
    By:                                  
 
      Name:            
 
      Title:  
 
   
 
         
 
   
 
                        GRANTEE                              
 
      Name:            
 
         
 
   

2